Application granted and the stay contained in the order to show cause, dated August 19, 1959, is continued pending the hearing and determination of said appeal on condition that the tenant-appellant continues to pay for use and occupancy of the premises at the rate of $54.36 monthly, on the first day of each and every month commencing October 1, 1959, and perfects her appeal for argument or submission at the November 1959 Term of this court. Concur — Babin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.